UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-8030


JOHN ROOSEVELT BACCUS,

                      Plaintiff – Appellant,

          v.

BRIAN P. STIRLING; D. EASTRIDGE; OTHERS,

                      Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.   David C. Norton, District Judge.
(9:15-cv-02670-DCN)


Submitted:   April 21, 2016                 Decided:   April 26, 2016


Before WILKINSON, KING, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Roosevelt Baccus, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       John Roosevelt Baccus appeals the district court’s order

accepting       the     recommendation       of        the    magistrate     judge     and

dismissing       his     42    U.S.C.     § 1983        (2012)      complaint    without

prejudice.       We have reviewed the record and find no reversible

error.        Accordingly, we affirm for the reasons stated by the

district       court.         Baccus v.     Stirling,         No.     9:15-cv-02670-DCN

(D.S.C. filed Dec. 9, 2015; entered Dec. 10, 2015).                         We deny all

of Baccus’s pending motions, including his motions for bail, to

file     an    amicus    curiae     brief,       to    compel       the   production    of

videotapes,       for     a    transcript         at     government       expense,     for

disposition of informal briefing, and for judicial notice of his

informal      brief.      We     dispense    with      oral    argument     because    the

facts    and    legal    contentions        are    adequately        presented    in   the

materials      before     this    court     and    argument      would     not   aid   the

decisional process.



                                                                                 AFFIRMED




                                             2